State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 31, 2014                     518370
________________________________

In the Matter of VICTOR MANCE,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANDREA W. EVANS, as Chair of
   the Division of Parole,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Lahtinen, J.P., Stein, Garry, Lynch and Devine, JJ.

                             __________


     Victor Mance, Cape Vincent, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Frank Brady
of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Feldstein,
J.), entered October 21, 2013 in St. Lawrence County, which
dismissed petitioner's application, in a proceeding pursuant to
CPLR article 78, to review a determination of the Board of Parole
denying petitioner's request for parole release.

      Petitioner commenced this CPLR article 78 proceeding
challenging an April 2012 determination of the Board of Parole
that denied his request for parole release. He now appeals from
Supreme Court's dismissal of the petition. The Attorney General
has advised this Court that petitioner reappeared before the
Board in April 2014 and was again denied parole release. The
appeal is moot under these circumstances and, as such, must be
dismissed (see Matter of Hardwick v New York State Dept. of
Parole, 116 AD3d 1332, 1332 [2014]; Matter of Lopez v Evans, 102
AD3d 1029, 1030 [2013]). Furthermore, the exception to the
                              -2-                  518370

mootness doctrine is not applicable (see Matter of Anderson v New
York State Bd. of Parole, 113 AD3d 1010 [2014]; Matter of Hilaire
v Board of Parole, 112 AD3d 1263, 1264 [2013]).

      Lahtinen, J.P., Stein, Garry, Lynch and Devine, JJ.,
concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court